UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     19-CR-625-4 (JMF)
                                                                       :
                                                                       :          ORDER
 MARQUIS YOHANIS,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------
JESSE M. FURMAN, United States District Judge:

        The Court received the attached letter from David Patton, Esq., recommending the

appointment of Susan Marcus, Esq., as Learned Counsel for Defendant Marquis Yohanis

pursuant to 18 U.S.C. § 3005. The Court accepts Mr. Patton’s recommendation and hereby

appoints Ms. Marcus as Learned Counsel for Mr. Yohanis.


        SO ORDERED.


Dated: November 26, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
                                        November 26, 2019

VIA EMAIL

Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Wilson et al.
       19 Cr. 625 (JMF)

Dear Judge Furman:

       I write pursuant to 18 U.S.C. § 3005 to offer my recommendation to the Court for the
appointment of learned capital counsel for Marquis Yohanis who is represented by Florian
Miedel.

       I recommend the appointment of Susan Marcus. Ms. Marcus is a member of the SDNY
Capital Panel and has previously been found learned in the law of capital cases in this district
and elsewhere. In arriving at the recommendation, I communicated with the Government about
any conflicts of interest and none appear to exist. Ms. Marcus is available for the appointment.

       Please do not hesitate to contact me with any questions or concerns.

                                             Best regards,

                                             /s
                                             David E. Patton
                                             Executive Director
                                             Tel.: (212) 417-8738
